                             United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

TEXAS GUARANTEED STUDENT                          §
LOAN CORPORATION,                                 §
                                                  §
                Plaintiff,                        §
                                                  §   CIVIL ACTION NO. 4:18-CV-550
v.                                                §   JUDGE MAZZANT/JUDGE JOHNSON
                                                  §
CHOICE CLINICAL LAB, L.L.C.,                      §
                                                  §
                Defendant.                        §
                                                  §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the United States Magistrate Judge pursuant to 28

U.S.C. § 636. On March 19, 2019, the Report of the Magistrate Judge (the “Report”) was entered

containing proposed findings of fact and recommendation (Dkt. #12) that Plaintiff Texas

Guaranteed Student Loan Corporation’s (“TGSLC”) Motion for Default Judgment by Court (Dkt.

#9) be granted. In the Report, the Magistrate Judge also ordered TCSLC to submit notice of service

of the Report on Defendant Choice Clinical Lab, L.L.C. (“Choice”). See Dkt. #12 at 7. TGSLC

entered a notice confirming service of the Report on Defendant Choice, mailed on April 1, 2019.

See Dkt. #14.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s Report as the findings and

conclusions of the Court. Therefore, TGSLC’s Motion for Default Judgment by Court (Dkt. #9) is

GRANTED.
           Since entry of the Report, TGSLC filed two additional documents: (1) Supporting

    Documents for Court Costs (Dkt. #15); and (2) TGSLC’s Response to Magistrate’s

    Recommendation (Dkt. #16). TGSCL filed its Supporting Documents for Court Costs in accord

    with the Order and Report of the Magistrate Judge, in which TGSLC represents that it incurred

    $560.00 in court costs in this matter. See Dkt. #15. In TGSLC’s Response to Magistrate’s

    Recommendation, TGSLC represents that it received an offset payment from Choice, reducing the

    student loan debt of Choice’s employee to $346.72. See Dkt. #16 at 1; Dkt. #16-1 at 2. In light of

    TGSLC’s filings, the Court hereby reforms the judgment as follows:

           Plaintiff TGSLC is awarded $346.72, representing the unremitted portion of the wages

    owed by Choice, on behalf of student loan borrower Linda Juarez, pursuant to 20 U.S.C. § 1095a.

.   TGSLC is awarded post-judgment interest, at the rate specified by 28 U.S.C. § 1961. Plaintiff is

    entitled to an award of attorneys’ fees in the amount of $885.61. Additionally, Plaintiff TGSLC is

    entitled to an award of $560.00 in court costs accrued in this matter.

           IT IS SO ORDERED.
            SIGNED this 22nd day of April, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     2
